DETAILED ACTION

Election/Restrictions

	The applicant elected Group I, Figures 8-9.
Applicant's election with traverse of the restriction in the reply filed on 11/22/22 is acknowledged.  The traversal is on the ground(s) that “a proper explanation was not given in the Office Action with respect to the restriction requirement”.  This is not found persuasive because the different technical features the Restriction clearly demarcate the technical differences in each Group which would require “a different field of search” (not merely a conclusory statement).  
The applicant also contends that the Restriction was not proper since “[it] is not based upon the Applicant’s claims but, rather, based upon the Applicant’s Drawings”.  An Election of Species is based on the Drawings, and in fact it is the applicant who failed to comply with the MPEP: “To be complete, a reply to a requirement made according to this section should include a proper election along with a listing of all claims readable thereon, including any claims subsequently added” [MPEP 809.02(a)].  Although the reply is not a proper election, to expedite prosecution, the claims readable on the elected Group will be determined by the examiner.
Claims 24-27 are drawn to features that are exclusive to Groups II-IV, and not present in elected Group I.  Claims 24-27 are withdrawn.
The requirement is still deemed proper and is therefore made FINAL.




Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-23 and 28-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  A holographic structure is typically a complicated diffractive structure which yields a three-dimensional image.  However, the application refers to a diffractive structure, formed of subpixels each formed of a simple grating structure.   A surface hologram will always be diffractive, but not all diffractive structures are holographic.  The claims (and Specification) thus claim a term which has additional features not present in the invention, as understood by one of ordinary skill with the meaning of the term “holographic”.  The term is likely a mistranslation. 
Thus, for purposes of examination and consideration of the claims, “holographic” will be considered to be “diffractive”, which is in line the plain meaning of the word as described in the Specification (See Spec, 0073).

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-20, 22-23, and 28-30, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goncharov et al. (WO 2016/085365) (See NPL for English Translation).
	In respect to claims 16-17, 22-23, 29, and 30, Goncharov et al. disclose a secure document comprising: a first layer including a diffractive (“holographic”, see 35 USC 112(b) rejection above) structure forming an arrangement of pixels, each pixel including a plurality of sub-pixels in distinct colors (the colors formed by the diffractive structure), wherein color modulation means (laser micro-ablation) is used to reveal a “customized color image” by local destruction of whole or partial sub-pixels (0020).
	In respect to claims 18 and 20, Goncharov et al. disclose an identical pattern of subpixels, e.g. two rectangular adjacent subpixels, where the sub-pixels are evenly distributed on a substrate (Fig. 1).
	In respect to claim 19, Goncharov et al. disclose that each pixel forms an identical pattern of pixels, e.g. each an RGB arrangement (0033).
In respect to claim 28, Goncharov et al. disclose a first sub-layer of varnish forming reliefs for the diffraction structures (gratings) and a second sub-layer deposited on the reliefs, such as a metal (having a higher refractive index, which one of ordinary skill readily understands to be necessary to promote reflectivity) (0039).
	
Claims 16 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schiffmann et al. (US 2015/0213666).
Schiffmann et al. disclose a secure document comprising: a first layer including a diffractive (“holographic”, see 35 USC 112(b) rejection above) structure forming an arrangement of pixels, each pixel including a plurality of sub-pixels in distinct colors (the colors formed by the diffractive structure), wherein color modulation means (laser micro-ablation) is used to reveal a “customized color image” by local destruction of whole or partial sub-pixels (Claim 17); the sub-pixels are arranged as contiguous lines (Fig. 2).

Claims 16 and 28 are additionally rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiang et al. (US 2017/0023711).
Jiang et al. disclose a secure document comprising: a first layer including a diffractive (“holographic”, see 35 USC 112(b) rejection above) structure forming an arrangement of pixels, each pixel including a plurality of sub-pixels in distinct colors (the colors formed by the diffractive structure), (Fig. 2C), wherein selective deposition of a second sub-layer 306 on a first sub-layer 20 forms a color modulation means, wherein the second sub-layer is explicitly stated may be formed of higher refractive index materials (0063).  Although Jiang et al. do not disclose any of the claimed “color modification means”, although product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777  F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In the instant case, the formed product (Fig. 4A-4B) may be made by laser ablation (rather than selective application).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Jiang et al. (US 2015/0042702), Gocho et al. (US 2012/0127547), Kuryatnikov (WO 2015/167363), and Lazzari et al. (WO 2011/124774), disclose similar inventions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637